PERRY, J.
We initially accepted review of the decisions in Overholt v. State, 110 So.3d 530 (Fla. 4th DCA 2013), and Oliver v. State, 125 So.3d 244 (Fla. 4th DCA 2013), based on direct and express conflict. See art. V, § 3(b)(3), Fla. Const. In light of the State’s suggestion of mootness, we dismiss review of the decision in Overholt as moot. Additionally, upon further consideration, we conclude that jurisdiction was improvidently granted in Oliver. Accordingly, we *996discharge jurisdiction and dismiss this review proceeding.
It is so ordered.
POLSTON, C.J., and PARIENTE, CANADY, and LABARGA, JJ., concur.
LEWIS and QUINCE, JJ., dissent.